Citation Nr: 9922635	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  99-05 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from November 1986 to October 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 decision by the 
Department of Veterans Affairs (VA) Medical & Regional Office 
Center (RO) in Wichita, Kansas.

The appeal was previously remanded by the Board in August 
1997.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The claim of entitlement to service connection for a low 
back disability is plausible.

3.  The veteran has lumbar strain that is related to 
inservice back complaints.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a low 
back disability is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  Lumbar strain was incurred during active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation, and thus, 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
The record contains competent evidence, presumed credible for 
the purpose of a well-groundedness determination, that 
current low back disability exists, and that there exists a 
nexus between such disability and service.  When a veteran 
submits a well-grounded claim, VA must assist him in 
developing facts pertinent to that claim.  The veteran has 
been afforded VA examinations and a personal hearing.  
Treatment records have been obtained.  The Board is satisfied 
that all available relevant evidence has been obtained 
regarding the claim, and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).

The veteran's service medical records reflect that he was 
seen in February 1992 with complaints, including low back 
pain, following an automobile accident.  The assessment 
included muscle spasms.  Several service medical records, 
dated during 1995, reflect the veteran's complaints of low 
back pain.  A history of low back injury following lifting a 
heavy tire is noted in a May 1995 record.  The assessments 
include mechanical low back pain and lumbosacral strain.  The 
report of the medical, history completed in conjunction with 
the veteran's May 1995 service separation examination, 
reflects that he had intermittent mechanical low back pain.

The report of a June 1996 VA orthopedic examination reflects 
the veteran's continuing complaints of low back pain.  The 
report reflects no evidence of any primary spine or muscle or 
nerve problem and the examiner believed that the complaints 
were mainly from the muscles.

VA outpatient treatment records, dated during 1996, reflect 
the veteran's ongoing complaints of low back pain and a July 
1996 record reflects an assessment of lumbar strain.

The report of a May 1998 VA orthopedic examination reflects 
that the veteran reported that he believed that his low back 
symptoms were gradually worsening.  The diagnoses included 
chronic low back discomfort complaints that had been going on 
for several years.  The examiner commented that he was unable 
to diagnose a specific disease process and he was unable to 
specifically correlate the veteran's problem with any 
service-time injury.

Service connection may be established for a disability 
resulting from personal injury or a disease contracted in 
line of duty, or for aggravation of a preexisting injury 
suffered or a disease contracted in line of duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  The law also 
provides that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The record reflects that the veteran complained of low back 
pain both during service and after service.  During service 
the assessments included lumbosacral strain and subsequent to 
service the assessments have included lumbar strain.  
Although the most recent examination reflects that the 
examiner was not able to specifically correlate the veteran's 
problem with any service-time injury, the examiner did offer 
diagnoses that included chronic low back discomfort.  With 
consideration that the veteran was shown to have lumbar 
strain during service and after service and his ongoing low 
back pain has been described as chronic by competent medical 
authority, the Board concludes that the evidence is in 
equipoise with respect to whether or not the veteran's 
currently manifested lumbar strain is related to his active 
service.  In resolving all doubt in the veteran's behalf, 
service connection for lumbar strain is warranted.  
38 U.S.C.A. § 5107.



ORDER

Service connection for lumbar strain is granted.


		
	U. R. POWELL
	Member, Board of Veterans' Appeals

 

